      Case 3:18-cv-00683-VLB Document 188 Filed 09/21/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


NICOLE CHASE                                 :     NO.: 3:18-cv-00683 (VLB)
                                             :
v.                                           :
                                             :
NODINE’S SMOKEHOUSE, INC., CALVIN            :
NODINE, TOWN OF CANTON, JOHN                 :
COLANGELO, ADAM GOMPPER, MARK J.             :
PENNEY AND CHRISTOPHER ARCIERO               :     SEPTEMBER 21, 2020


     DEFENDANTS, TOWN OF CANTON, JOHN COLANGELO, AND ADAM
 GOMPPER’S, DAUBERT MOTION TO PRECLUDE EXPERT TESTIMONY FROM
  PLAINTIFF’S DISCLOSED EXPERTS, CATHERINE GARCIA AND ELIZABETH
                   DONEGAN, AND MOTION IN LIMINE

      Pursuant to Local Rule 7 and Rules 702 and 703 of the Federal Rules of

Evidence, the defendants, TOWN OF CANTON, JOHN COLANGELO and ADAM

GOMPPER (“defendants”), hereby move this Court for an order precluding any

testimony from plaintiff’s designated experts, Catherine Garcia and Elizabeth

Donegan. As set forth more fully in the Memorandum of Law that accompanies

this motion, all of the opinions sought to be offered by Ms. Garcia and Ms.

Donegan are not based upon sufficient facts and data, and are unreliable and

inadmissible under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,

113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) and Kumho Tire Co. v. Carmichael, 526

U.S. 137, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999). In addition, neither Ms. Garcia
      Case 3:18-cv-00683-VLB Document 188 Filed 09/21/20 Page 2 of 3




nor Ms. Donegan have the requisite qualifications or experience to render the

opinions sought to be offered.

      Furthermore, this Court should preclude and/or limit the testimony of said

expert witnesses, pursuant to Federal Rules of Evidence 401 and 403, as their

testimony is speculative and irrelevant.

      WHEREFORE, the defendants respectfully request that this motion be

granted.



                                           DEFENDANTS,
                                           TOWN OF CANTON, JOHN
                                           COLANGELO AND ADAM GOMPPER



                                           By /s/ Kristan M. Maccini
                                             Kristan M. Maccini
                                             ct25121
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-1190
                                             (860) 249-1361
                                             (860) 249-7665 fax
                                             kmaccini@hl-law.com




                                           2
       Case 3:18-cv-00683-VLB Document 188 Filed 09/21/20 Page 3 of 3




                                   CERTIFICATION

      This is to certify that on SEPTEMBER 21, 2020, a copy of the foregoing
MOTION IN LIMINE was filed electronically and served by mail on anyone unable
to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

Lewis H. Chimes, Esq.                          Luis Medina, Esq.
Mary-Kate Smith, Esq.                          524 Winchester Road
Law Office of Lewis Chimes, LLC                Norfolk, CT 06058
45 Franklin Street
Stamford, CT 06901

Elizabeth K. Acee, Esq.
Barclay Damon
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511




                                            /s/ Kristan M. Maccini
                                            Kristan M. Maccini




                                           3
